DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6-20-22 is acknowledged.
Applicant’s election without traverse of species SEQ ID No. 37 in the reply filed on 6-20-22 is acknowledged.
Claims 1-3, 7-10, 21, 29, 40, 45-51 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-20-22.
Applicant’s amendment filed on 5-13-20 has been entered.  Claims 2, 7-8, 29-30, 40, 45-51 and 60 have been amended.  Claims 4-6, 11-20, 22-28, 32-39, 41-44, 52-59 and 61-62 have been canceled.  Claims 1-3, 7-10, 21, 29-31, 40, 45-51 and 60 are pending.
Applicant’s amendment filed on 6-20-22 has been entered.  Claims 1-3, 7-10, 21 and 29-31 have been canceled.  Claims 40, 45, 47 and 60 have been amended.  Claims 63-70 have been added.  Claims 40, 45-51, 60 and 63-70 are pending.

Interview Summary
Examiner notify Applicant’s representative Mr. Steven Highlander on 8-1-22 that Applicant’s election of group II in response to the Restriction/Election mailed on 3-18-22 apparently is an error.  The elected group II includes claims 30-31, which has been canceled in the amendment filed on 6-20-22.  Applicant has amended claim 40 and added claims 63-70, which read on an isolated nucleic acid.  It is apparent that Applicant intends to have the nucleic acid claims, original claim 40, for examination.  Thus, it appears that group III is intended election by Applicant.  Mr. Steven Highlander confirmed that group III is the intended elected group for examination.
Claims 40, 45-51, 60 and 63-70 are pending.  Claims 40 and 63-70 and species SEQ ID No. 37 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-15-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 63-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “DMD” in line 1 of claim 40 is vague and renders the claim indefinite.  The term “DMD” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “DMD” would be remedial.  Claims 63-70 depend from claim 40 but fail to clarify the indefiniteness.
The phrase “or reverse a complement thereof” in the last line of claim 40 is vague and renders the claim indefinite.  It is unclear what would be the meaning of “reverse a complement”.  It is unclear whether it means a sequence that is complementary to the sequence of SEQ ID No. 37 or reversing the sequence complementary to SEQ ID No. 37 or it means something else.  Claims 63-70 depend from claim 40 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al., February 18, 2016 (Geneseq Accession No. BCM26624, computer printout, page 1) (Olson B).
Claim 40 is directed to an isolated nucleic acid encoding a DMD guide RNA (gRNA) comprising at least 20 consecutive nucleotides of the sequence of SEQ ID No. 37, or reverse a complement thereof.
Olson B discloses a DMD gene exon 43 targeted guide RNA (gRNA), which is 100% identical to the sequence of SEQ ID No. 37 from base 5 to base 24.  The sequence represents a mouse DMD gene fragment which is targeted by gRNA which is useful for CRISPR/Cas9-mediated genome editing.  Thus, claim 40 is anticipated by Olsen.

Claim(s) 40, 63-65 and 67-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al., February 18, 2016 (WO 2016/025469 A1) (Olson A) as evidenced by Olson et al., February 18, 2016 (Geneseq Accession No. BCM26624, computer printout, page 1) (Olson B).
Claims 40, 63-65 and 67-70 are directed to an isolated nucleic acid encoding a DMD guide RNA (gRNA) comprising at least 20 consecutive nucleotides of the sequence of SEQ ID No. 37, or reverse a complement thereof.  Claim 63 specifies the gRNA is a single-guide RNA (sgRNA).  Claim 64 further comprises a sequence encoding a Cas9 protein or a nuclease domain thereof, wherein the sequence is on the same nucleic acid.  Claim 65 specifies the sequence encoding the Cas9 protein is S. pyogenes Cas9 protein.  Claim 67 specifies the sequence encoding the Cas9 protein or the nuclease domain thereof is codon optimized for expression in a human.  Claim 68 reads on a composition comprising the nucleic acid of claim 40 and a pharmaceutical excipient.  Claim 69 further comprises a nucleic acid encoding an endonuclease.  Claim 70 specifies the endonuclease and nucleic acid encoding a DMD gRNA are on different nucleic acid molecules.
Olson A teaches a method of correcting a dystrophin gene defect in a subject comprising contacting a cell in said subject with Cas9 and a DMD guide RNA, wherein Cas9 and/or DMD guide RNA are provided to said cell through expression from one or more expression vector coding therefor (e.g. claims 1 and 3) (For claims 64 and 69-70).  Cas9 is a nuclease and combination of tracrRNA and spacer RNA into a “single-guide” RNA molecule can be mixed with Cas9 to cut the correct DNA target for gene editing (e.g. p. 22, 3rd paragraph).  Olson teaches hCas9 plasmid containing the human codon optimized Cas9 gene and the gRNA cloning vector plasmid containing the backbone of sgRNA are purchased from Addgene, and cloning of sgRNA was done according to the Church Lab CRISPR plasmid instructions (e.g. p. 40, Example 1) (For claims 63, 67 and 70).  Olson A teaches a pharmaceutical composition comprising an effective amount of the drug, vector or protein dissolved or dispersed in a pharmaceutically acceptable carrier or aqueous medium (e.g. p. 38, 2nd paragraph) (For claim 68).  The CRISPR/Cas9 system can be used to delete the exon splice acceptor upstream of the exon containing the mutation of the dystrophin gene.  Cas9, guided by sgRNA, binds to a targeted genomic locus next to the protospacer adjacent motif (PAM) and generates a double-strand break (DSB).  The PAM sequence for the classical Cas9 (from Streptococcus pyogenes) is NAG or NGG (e.g. p. 55, 2nd paragraph) (For claim 65).  Table 2 shows the sequence of guide RNA for 12 exons of DMD gene, which includes SEQ ID No. 74 (e.g. p. 57).  Promoter of particular interest are muscle specific promoters, including myosin light chain-2 promoter, dystrophin promoter, and alpha-myosin heavy chain promoter (e.g. bridging pages 29 and 30).
Olson B discloses a DMD gene exon 43 targeted guide RNA (gRNA) (SEQ ID No. 74), which is 100% identical to the sequence of SEQ ID No. 37 from base 5 to base 24.  The sequence represents a mouse DMD gene fragment which is targeted by gRNA which is useful for CRISPR/Cas9-mediated genome editing (For claim 40).  Thus, claims 40, 63-65 and 67-70 are anticipated by Olsen A as evidenced by Olson B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 40, 64 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., February 18, 2016 (WO 2016/025469 A1) (Olson A) as evidenced by Olson et al., February 18, 2016 (Geneseq Accession No. BCM26624, computer printout, page 1) (Olson B) in view of Gersbach et al., 2018 (US 20180353615 A1, effective filing date, 11-30-15).
Claims 40, 64 and 66 are directed to an isolated nucleic acid encoding a DMD guide RNA (gRNA) comprising at least 20 consecutive nucleotides of the sequence of SEQ ID No. 37, or reverse a complement thereof.  Claim 64 further comprises a sequence encoding a Cas9 protein or a nuclease domain thereof, wherein the sequence is on the same nucleic acid.  Claim 66 further comprises a muscle specific promoter that is at CK8 promoter.
Olson A teaches a method of correcting a dystrophin gene defect in a subject comprising contacting a cell in said subject with Cas9 and a DMD guide RNA, wherein Cas9 and/or DMD guide RNA are provided to said cell through expression from one or more expression vector coding therefor (e.g. claims 1 and 3) (For claims 64 and 69-70).  Cas9 is a nuclease and combination of tracrRNA and spacer RNA into a “single-guide” RNA molecule can be mixed with Cas9 to cut the correct DNA target for gene editing (e.g. p. 22, 3rd paragraph).  Olson teaches hCas9 plasmid containing the human codon optimized Cas9 gene and the gRNA cloning vector plasmid containing the backbone of sgRNA are purchased from Addgene, and cloning of sgRNA was done according to the Church Lab CRISPR plasmid instructions (e.g. p. 40, Example 1) (For claims 63, 67 and 70).  Olson A teaches a pharmaceutical composition comprising an effective amount of the drug, vector or protein dissolved or dispersed in a pharmaceutically acceptable carrier or aqueous medium (e.g. p. 38, 2nd paragraph) (For claim 68).  The CRISPR/Cas9 system can be used to delete the exon splice acceptor upstream of the exon containing the mutation of the dystrophin gene.  Cas9, guided by sgRNA, binds to a targeted genomic locus next to the protospacer adjacent motif (PAM) and generates a double-strand break (DSB).  The PAM sequence for the classical Cas9 (from Streptococcus pyogenes) is NAG or NGG (e.g. p. 55, 2nd paragraph) (For claim 65).  Table 2 shows the sequence of guide RNA for 12 exons of DMD gene, which includes SEQ ID No. 74 (e.g. p. 57).  Promoter of particular interest are muscle specific promoters, including myosin light chain-2 promoter, dystrophin promoter, and alpha-myosin heavy chain promoter (e.g. bridging pages 29 and 30).
Olson B discloses a DMD gene exon 43 targeted guide RNA (gRNA) (SEQ ID No. 74), which is 100% identical to the sequence of SEQ ID No. 37 from base 5 to base 24.  The sequence represents a mouse DMD gene fragment which is targeted by gRNA which is useful for CRISPR/Cas9-mediated genome editing (For claim 40).
Olson A and Olson B do not specifically teach the use of a muscle specific promoter that is a CK8 promoter.
Gersbach teaches therapeutic targets for the correction of the human dystrophin gene by gene editing and methods of use (e.g. Abstract).  A vector encoding (a) a first guide RNA (gRNA) molecule, (b) a second gRNA molecule and (c) at least one Cas9 molecule that recognizes a PAM of either NNGRRT or NNGRRV (e.g. claim 13).  The vector is configured to form a first and second double strand break in a first and a second intron flanking exon 51 of the human DMD gene (e.g. claim 14).  The vector comprises a tissue-specific promoter operably linked to the nucleotide sequence encoding the first gRNA molecule, the second gRNA molecule, and/or a Cas9 molecule (e.g. claim 21).  The tissue specific promoter can be a muscle specific promoter, such as Spc5-12 promoter, a MHCK7 promoter, a CK8 promoter and a CK83 promoter (e.g. [0210]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a muscle specific promoter such as CK8 promoter because both Olson A and Gersbach teach using Cas9/gRNA system to target the DMD gene and using muscle specific promotor for gene expression.  Since Gersbach teaches the muscle specific promoter could be CK8 promoter, it would be obvious for one of ordinary skill in the art to substitute the muscle specific promoter taught by Olson with the CK8 promoter taught by Gersbach in order to express the Cas9 protein and the gRNA for gene editing with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform a method of correcting a dystrophin gene defect in a subject comprising contacting a cell in said subject with Cas9 and a DMD guide RNA as taught by Olson with reasonable expectation of success.

Claim(s) 40 and 63-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al., 2018 (US 20180353615 A1, effective filing date, 11-30-15) in view of Olson et al., February 18, 2016 (Geneseq Accession No. BCM26624, computer printout, page 1) (Olson B).
Claims 40 and 63-70 are directed to an isolated nucleic acid encoding a DMD guide RNA (gRNA) comprising at least 20 consecutive nucleotides of the sequence of SEQ ID No. 37, or reverse a complement thereof.  Claim 63 specifies the gRNA is a single-guide RNA (sgRNA).  Claim 64 further comprises a sequence encoding a Cas9 protein or a nuclease domain thereof, wherein the sequence is on the same nucleic acid.  Claim 65 specifies the sequence encoding the Cas9 protein is S. pyogenes Cas9 protein.  Claim 66 further comprises a muscle specific promoter that is at CK8 promoter.  Claim 67 specifies the sequence encoding the Cas9 protein or the nuclease domain thereof is codon optimized for expression in a human.  Claim 68 reads on a composition comprising the nucleic acid of claim 40 and a pharmaceutical excipient.  Claim 69 further comprises a nucleic acid encoding an endonuclease.  Claim 70 specifies the endonuclease and nucleic acid encoding a DMD gRNA are on different nucleic acid molecules.
Gersbach teaches therapeutic targets for the correction of the human dystrophin gene by gene editing and methods of use (e.g. Abstract).  A vector encoding (a) a first guide RNA (gRNA) molecule, (b) a second gRNA molecule and (c) at least one Cas9 molecule that recognizes a PAM of either NNGRRT or NNGRRV (e.g. claim 13) (For claim 64).  The vector is configured to form a first and second double strand break in a first and a second intron flanking exon 51 of the human DMD gene (e.g. claim 14).  The vector comprises a tissue-specific promoter operably linked to the nucleotide sequence encoding the first gRNA molecule, the second gRNA molecule, and/or a Cas9 molecule (e.g. claim 21).  The tissue specific promoter can be a muscle specific promoter, such as Spc5-12 promoter, a MHCK7 promoter, a CK8 promoter and a CK83 promoter (e.g. [0210]) (For claim 66).  An AAV-based in vivo system for co-delivery of SaCas9 and gRNAs JCR89 and JCR91 on two viral vectors to muscle tissue (e.g. [0030]) (For claims 69-70).  An engineered form of type II Streptococcus pyogenes can be used for genome engineering in human cells, and the Cas9 protein was directed to genomic target sites by a synthetically reconstituted “guide RNA” (“gRNA”, also used interchangeably as a chimeric single guide RNA (“sgRNA”)), which is a crRNBA-tracrRNA fusion (e,g, [0130]) (For claims 63 and 65).  A nucleic acid encoding a Cas9 molecule can be a synthetic nucleic acid sequence, which can be codon optimized for expression in a mammalian expression system.  An exemplary codon optimized nucleic acid sequence encoding a Cas9 molecule of S. pyogenes is set forth in SEQ ID No. 26 (e.g. [0139], [0141]) (For claims 65 and 67).  Gersbach teaches a pharmaceutical composition according to the present invention can be formulated based on the mode of administration to be used, and the composition may further comprise a pharmaceutically acceptable excipient (e.g. [0215], [0216]) (For claim 68).
Gersbach does not specifically teach an isolated nucleic acid encoding a DMD guide RNA (gRNA) comprising at least 20 consecutive nucleotides of the sequence of SEQ ID No. 37.
Olson B discloses a DMD gene exon 43 targeted guide RNA (gRNA) (SEQ ID No. 74), which is 100% identical to the sequence of SEQ ID No. 37 from base 5 to base 24.  A method for correcting dystrophin gene defect in a subject by using CRISPR/Cas9 and a DMD guide RNA. The sequence represents a mouse DMD gene fragment which is targeted by gRNA which is useful for CRISPR/Cas9-mediated genome editing (For claim 40).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a DMD gRNA comprising at least 20 consecutive nucleotides of the sequence of SEQ ID No. 37 because both Gersbach and Olson B teach using CRISPR/Cas9 system to target DMD gene and since Olson B teaches a DMD gene exon 43 targeted guide RNA (gRNA) (SEQ ID No. 74), which is 100% identical to the sequence of SEQ ID No. 37 from base 5 to base 24, it would be obvious for one of ordinary skill in the art to use the gRNA taught by Olson B in the DMD gene targeting taught by Gersbach in order to correct the human dystrophin gene by gene editing via CRISPR/Cas9 system as taught by Gersbach with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632